As filed with the Securities and Exchange Registration No. 333-162593 Commission on April 7, 2010 Registration No. 811-02512 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 1 [X] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. [X] (Check appropriate box or boxes.) Variable Annuity Account B (Exact Name of Registrant) of ING LIFE INSURANCE AND ANNUITY COMPANY (Name of Depositor) One Orange Way Windsor, Connecticut 06095-4774 (860) 580-4646 (Address and Telephone Number of Depositors Principal Office) John S. (Scott) Kreighbaum, Esq. ING 1475 Dunwoody Drive West Chester, PA 19380-1478 (610) 425-3404 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: As soon as practical after the effective date of the Registration Statement It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [ X ] on April 30, 2010 pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [ ] on (date) pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following box: [ ] this post-effective amendment designates a new effective date for a previously filed post- effective amendment. Title of Securities Being Registered: Modified Single Premium Deferred Variable Annuity Contract PART A PROSPECTUS ING Select Opportunities Modified Single Premium Deferred Variable Annuity Contract Issued By ING Life Insurance and Annuity Company Through Its Variable Annuity Account B This prospectus sets forth the information you ought to know before investing. You should keep the prospectus for future reference. Additional information has been filed with the Securities and Exchange Commission (SEC) and is available upon written or oral request without charge, including the Statement of Additional Information (SAI) dated April 30 , 2010. The SAI is incorporated by reference into the prospectus, and How to reach us its table of contents appears on page 57. Customer Service Center The SEC maintains a web site ( www.sec.gov ) that contains the Call: (888) 854-5950 SAI, material incorporated by reference, and other information Write: P.O. Box 10450, Des Moines, Iowa about us, which we file electronically. The reference number 50306-0450 assigned to this Contract is 333-162593. Visit: www.ingfinancialsolutions.com The variable sub-accounts currently available under your Contract ING BlackRock Inflation Protected Bond Portfolio ING E URO STOXX 50® Index ING Russell TM Large Cap Value Index Portfolio Portfolio ING Russell TM Mid Cap Index Portfolio ING International Index Portfolio ING Russell TM Small Cap Index Portfolio ING Money Market Portfolio ING U.S. Stock Index Portfolio ING Russell TM Large Cap Growth Index Portfolio ING U.S. Bond Index Portfolio The SEC has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense . NOT : FDIC/NCUA INSURED; A DEPOSIT OF A BANK; BANK GUARANTEED; OR INSURED BY ANY FEDERAL GOVERNMENT AGENCY. MAY LOSE VALUE . RIGHT TO EXAMINE AND RETURN THIS CONTRACT : You may return the Contract within 10 days of its receipt (or longer as state law may require or when issued as a replacement contract). If so returned, we will promptly pay you the amount required by the state in which the Contract was issued. Where applicable, this amount may be more or less than the Premium paid, depending on the investment results of the variable sub-accounts. See page 44. EXCHANGES : Your agent should only recommend an exchange (replacement) if it is in your best interest and only after evaluating your personal and financial situation and needs, tolerance for risk and the financial ability to pay for the Contract. We pay compensation to broker/dealers whose registered representatives sell the Contract. See page 46. April 30 , 2010 1 2 Glossary This glossary defines the special terms used throughout the prospectus. A special term used in only one section of the prospectus is defined there. The page references are to sections of the prospectus where more information can be found. Accumulation Value  The sum of the Accumulation Values death of any Owner (or, if the Owner is not a natural in each of the variable sub-accounts. Each variable sub- person, upon the death of the Annuitant) (1) prior to the account is valued at the close of each Business Day for Annuity Commencement Date (see page 39) and before the preceding Valuation Period. See page 10. the Contract Enters Lifetime Automatic Periodic Benefit Additional Premium  Any payment, other than the Initial Status (see page 29), or (2) while the Table 2 Annuity Premium, made by you and accepted by us for this Plan for a non-qualified Contract or Roth IRA Contract is Contract. See page 23. in effect (see page 41) and before the Contract enters Annuitant  The individual designated by you and upon Lifetime Automatic Periodic Benefit Status (see page 29). whose life Annuity Payments and Minimum Guaranteed Endorsements  Attachments to this Contract that add to, Withdrawal Benefits are based. See page 22. amend, change, modify or supersede the Contracts terms Annuity Commencement Date  The date on which Annuity or provisions. Payments commence. See page 39. Excess Transfer  Any transfer after 12 transfers have Annuity Payments  Periodic payments made by us to you occurred within any Contract Year. or, subject to our consent in the event the payee is not a Excess Transfer Charge  The charge we may access on natural person, to a payee designated by you. See page each Excess Transfer. See page 18. 39. For Contracts issued in Oregon, payments to a non- Excess Withdrawal  Any Withdrawal taken before the natural person are not subject to our consent. Annuitant reaches the Lifetime Withdrawal Eligibility Annuity Plan  An option elected by you, or the contractually Age, other than a request for the payment of Investment designated default option if none is elected, that Advisory Fees, or any Withdrawal in a Contract Year determines the frequency, duration and amount of the exceeding the then current Maximum Annual Withdrawal Annuity Payments. See page 39. (MAW) (see page 27) on or after the Lifetime Withdrawal Beneficiary  The individual or entity you select to receive Phase has begun (see page 27). See page 26. the Death Benefit. See page 22. Extended Medical Care  Confinement in a Hospital or Business Day Any day that the New York Stock Exchange Nursing Home prescribed by a Qualifying Medical (NYSE) is open for trading, exclusive of federal holidays, Professional. See page 17. or any day the Securities and Exchange Commission General Account  An account which contains all of our (SEC) requires that mutual funds, unit investment trusts assets other than those held in Variable Annuity Account or other investment portfolios be valued. B. Cash Surrender Value  The amount you receive upon Hospital or Nursing Home  A Hospital or a skilled care or Surrender of this Contract, which equals the intermediate care nursing, operating as such according to Accumulation Value minus any applicable Surrender applicable law and at which medical treatment is available Charges. See page 31. on a daily basis. A Hospital or Nursing Home does not Code  The Internal Revenue Code of 1986, as amended. include a rest home or other facility whose primary Company, we, us or our  ING Life Insurance and Annuity purpose is to provide accommodations, board or personal Company (ING Life), a stock company domiciled in care services to individuals who do not need medical or Connecticut. See page 10. nursing care. See page 17. Contingent Annuitant  The individual who is not an Initial Premium  The payment made by you to us to put this Annuitant and will become the Annuitant if the named Contract into effect. See page 23. Annuitant dies prior to the Annuity Commencement Date Initial Standard Death Benefit Base  The Initial Premium. and the Death Benefit is not otherwise payable. See page See page 37. 22. Insurable Interest  A lawful and substantial economic Contract  This Modified Single Premium Deferred Variable interest in the continued life of a person. An Insurable Annuity Contract, together with any attached application, Interest does not exist if the Owners sole economic amendments or Endorsements, where applicable. interest in the Annuitant arises as a result of the Contract Anniversary  The same day and month each year Annuitants death. See page 44. as the Contract Date. If the Contract Date is February Investment Advisory Fees  Fees or charges paid to a 29 th , in non-leap years, the Contract Anniversary shall be registered investment advisor for advice provided on the March 1 st . selection and ongoing allocation of Accumulation Value Contract Date  The date on which this Contract becomes among the funds underlying this Contract. effective. Irrevocable Beneficiary  A Beneficiary whose rights and Contract Year  The period beginning on a Contract interests under this Contract cannot be changed without Anniversary (or, in the first Contract Year only, beginning his, her or its consent. See page 22. on the Contract Date) and ending on the day preceding the Joint Owner  An individual who, along with another next Contract Anniversary. individual Owner, is entitled to exercise the rights Death Benefit  The amount payable to the Beneficiary upon incident to ownership. Both Joint Owners must agree to 3 any change or the exercise of any rights under the response will be specified in the notice. Contract. The Joint Owner may not be an entity and may Owner  The individual (or entity) that is entitled to exercise not be named if the Owner is an entity. See page 21. the rights incident to ownership. The terms you or Lifetime Automatic Periodic Benefit Status  A period in your, when used in this prospectus, refer to the Owner. time during which we will pay you MGWB Periodic See page 21. Payments. See page 29. Premium  Collectively, the Initial Premium and any Lifetime Withdrawal Eligibility Age  The minimum age of Additional Premium. See page 23. the Annuitant on or after which you may begin the Proof of Death  The documentation we deem necessary to Lifetime Withdrawal Phase. See page 27. establish death, including, but not limited to: (1) a Lifetime Withdrawal Phase  The period under the certified copy of a death certificate; (2) a certified copy of Minimum Guaranteed Withdrawal Benefit during which a statement of death from the attending physician; (3) a the Maximum Annual Withdrawal is calculated and finding of a court of competent jurisdiction as to the cause available for Withdrawal (see pages 25 and 27). The of death; or (4) any other proof we deem in our discretion Lifetime Withdrawal Phase begins on the date of the first to be satisfactory to us. See page 37. Withdrawal, other than a Withdrawal requested for the Qualified Institutional Care  For Contracts issued in payment of Investment Advisory Fees, on or after the date Washington, care provided in a hospital, skilled or the Annuitant reaches the Lifetime Withdrawal Eligibility intermediate nursing home, congregate care facility, adult Age. See page 27. family home, or other facility certified or licensed by the Maximum Annual Withdrawal or MAW  The maximum state primarily affording diagnostic, preventative, amount available for Withdrawal from the Contract under therapeutic, rehabilitative, maintenance or person care the Minimum Guaranteed Withdrawal Benefit in any services. Such facility provides twenty-four hour nursing Contract Year without reducing the MGWB Base in services on its premises or in facilities available to the future Contract Years. See pages 27. institution on a formal prearranged basis. See page 17. MGWB Base  The factor that is used only for the sole Qualifying Medical Professional  A legally licensed purpose of calculating the MAW and the charge for the practitioner of the healing arts who: (1) is acting within Minimum Guaranteed Withdrawal Benefit. The MGWB the scope of his or her license; (2) is not a resident of your Base has no cash value. See page 26. household or that of the Annuitant; and (3) is not related MGWB Charge Rate  The percentage of the MGWB Base to you or the Annuitant by blood or marriage. See page as of the last Business Day immediately prior to the date 17. the MGWB charge is deducted. See page 19. Ratchet  The increase to the MGWB Base by an amount MGWB Periodic Payments  The payments that occur after equal to the difference between the MGWB Base and the the Contract enters the Lifetime Automatic Periodic Accumulation Value on the applicable Ratchet Date if the Benefit Status. See page 29. Accumulation Value is greater than the amount of the Minimum Guaranteed Withdrawal Benefit or MGWB  MGWB Base immediately prior to such Ratchet Date. The benefit available after the Annuitant reaches the See page 27. Lifetime Withdrawal Eligibility Age that guarantees you Ratchet Date  The applicable date on which the Ratchet is to will have a pre-determined amount, the MAW, available occur. See page 27. for Withdrawals from the Contract each Contract Year, Right to Examine and Return this Contract  The period of even if the Accumulation Value is reduced to zero. See time during which you have the right to return the page 25. Contract for any reason, or no reason at all, and receive Minimum Guaranteed Withdrawal Benefit Charge or the Premium paid and not previously surrendered. See MGWB Charge  The charge for the MGWB. See page page 44. 19. Specially Designated Variable Sub-account  A variable Net Return Factor  The value that reflects: (1) the sub-account that is used as a holding account or for investment experience of a mutual fund or investment administrative purposes. The Specially Designated portfolio in which a variable sub-account invests; and (2) Variable Sub-account is designated by us  currently, the charges assessed against that variable sub-account ING Money Market. during a Valuation Period. See page 10. Standard Death Benefit Base  The sum of all Premiums Notice to Us  Notice made in a form that: (1) is approved by reduced pro rata by any Withdrawals. See page 37. or is acceptable to, us; (2) has the information and any Surrender  A transaction in which the entire Cash Surrender documentation we determine in our discretion to be Value is taken from the Contract. See page 31. necessary to take the action requested or exercise the right Surrender Charge  A charge applied to certain Withdrawals specified; and (3) is received by us at our Customer and to a Surrender that will reduce the amount paid to Service Center at the address specified on page 1. Under you. See page 16. certain circumstances, we may permit you to provide Surrender Charge Free Withdrawal  The amount that may Notice to Us by telephone or electronically. be withdrawn each Contract Year without any applicable Notice to You  Written notification mailed to your last Surrender Charges. See page 17. known address. A different means of notification may Terminal Condition  An illness or injury that results in a life also be used if you and we mutually agree. When action expectancy of 12 months or less, as measured from the is required by you, the time frame and manner for date of diagnosis by a Qualifying Medical Professional. 4 See page 18. Cash Surrender Value is taken from the Contract. Valuation Period  The time from the close of regular trading Annuity Payments under the Table 2 Annuity Plan for on the NYSE on one Business Day to the close of regular non-qualified Contracts are treated as Withdrawals. See trading on the next succeeding Business Day. pages 32 and 39. Withdrawal  A transaction in which only a portion of the 5 Synopsis  The Contract This synopsis reviews some important things that you should know about this annuity. We urge you to read the entire prospectus for complete details. This Synopsis is designed only as a guide. Certain features and benefits may vary depending on the state in which your Contract is issued. These state variations are identified later in the prospectus. You can use an annuity to save money for retirement and to date the contract became effective (Contract Year) without receive retirement income for life. It is not meant to be used to paying a Surrender Charge. The Surrender Charge is based meet short-term financial goals. on the amount of Premium withdrawn and the period of time since that Premium was added. The Surrender Charge is a This annuity is a modified single premium deferred variable percentage of the withdrawal . See page 16 for more annuity. If you purchase the annuity with after-tax money, the information. first payment must be at least $10,000. We refer to this annuity as a non-qualified contract. If you purchase the Systematic withdrawals : You can get monthly, quarterly, or annuity with pre-tax money, the first payment must be at least annual payments from your annuity in set amounts without $5,000. We refer to this annuity as a qualified contract. paying Surrender Charges. There are restrictions on taking Additional payments, known as Additional Premium, will only systematic withdrawals. See page 32 for more information. be accepted during the first year, subject to our prior approval. Extended medical care and terminal condition waiver of Premiums cannot total more than $1,000,000, unless you surrender charge : If you are in a hospital or nursing facility or receive approval from us. diagnosed with a terminal condition, you can take money from your annuity without paying a Surrender Charge under some conditions. See page 17 for more information. THE ANNUITY CONTRACT What happens if I die? How does this annuity work? This annuity has a death benefit that pays money to your This annuity is a contract between you and us. You pay beneficiary if you die before we start to pay you income from premium into your contract, and we agree to make payments your contract. The death benefit is equal to the greater of: (a) to you, starting in five years or at a later date in the future. your annuitys value; and (b) the return of Premiums paid into the contract, reduced pro rata for withdrawals. For more An annuity consists of the accumulation phase and the income information about the death benefit, see page 37. phase. What other benefits are included with the annuity? During the accumulation phase , you make investment This annuity includes a minimum guaranteed withdrawal decisions that can increase or decrease your annuitys value, benefit, or MGWB, which generally provides, subject to which we refer to as the Accumulation Value, based upon certain restrictions and limitations, that we will guarantee a your allocation to the various underlying investment options minimum level of annual withdrawals from the contract for we offer. You decide how your money is allocated. the lifetime of the annuitant, even if these withdrawals deplete your annuitys value to zero. It is important to note that For a list of the investment options currently available to you, excess withdrawals (as described more fully on page 26) will see page 12. decrease the value of the MGWB and may, if applicable, result in the loss of the MGWB. This is more likely to occur if Since this annuity is tax-deferred, you do not pay taxes on the such withdrawals are made during periods of negative market earnings until the money is paid to you. activity. For more information about the MGWB, and how withdrawals can affect this benefit, see page 25. We begin to pay money to you during the income phase . We use the value of your contract to determine the amount of FEES AND EXPENSES income you receive, which we refer to as an Annuity Payment. Depending on the Annuity Plan you choose, you can receive What fees and/or expenses do you deduct from my payouts for life or for a specific period of time. You select the annuity? date the payouts start, which we refer to as the Annuity You will pay fees while you own the annuity. These fees will Commencement Date, and how often you receive them. See be deducted from the annuity. The amount of the fees page 43 for more information about Annuity Payments and depends on the value of the investments in your annuity and Annuity Plans available to you. the types of investments you choose. There are three types of fees: transactional, recurring and underlying investment What other options do I have for accessing money from portfolio fees. For specific information about these fees, see my annuity? page 8. Regular Withdrawals : You can withdraw up to 10% of your Accumulation Value during the year, as measured from the 6 TAXES How will payouts and withdrawals from my annuity be taxed? This annuity is tax-deferred, which means you do not pay taxes on the annuitys earnings until the money is paid to you. When you take payouts or make a withdrawal, you pay ordinary income tax on the accumulated earnings. You also defer paying taxes on earnings if you move money from one underlying investment option to another. You may pay a federal income tax penalty on earnings you withdraw before age 59½. See page 48 for more information. Your annuity may also be subject to a premium tax, which depends on your state of residency. See page 18 for more information. You can exchange one tax-deferred annuity for another without paying taxes on the accumulated earnings when you make the exchange. Before making such exchange, you should compare the benefits, features, and costs of the two annuities. Does buying an annuity in a retirement plan provide extra tax benefits? No. Buying an annuity within an IRA or other tax-deferred retirement plan doesnt give you any extra tax benefits, because amounts contributed to such plans are already tax- deferred. Choose your annuity based on its other features and benefits as well as its risks and costs, not its tax benefits. OTHER INFORMATION What else do I need to know? We may change your contract from time to time to follow federal or state laws and regulations. If we do, we will provide Notice to You of such changes in writing. Compensation: We pay the broker-dealer for selling the annuity to you. Your broker-dealer also may have certain revenue sharing arrangements or pay its personnel more for selling this contract than for selling other annuity contracts. See page 46 for more information. Right to Examine the Contract: Many states have laws that give you a set number of days to look at an annuity after you buy it. If you decide during that time that you do not want it, you can return the annuity. See page 44 for more information. 7 Synopsis  Fees and Expenses The following tables describe the fees and expenses that you will pay when buying, owning, and Surrendering the Contract. This table describes the transactional fees and expenses that you will pay at the time that you buy the Contract, Surrender the Contract, or transfer Accumulation Value between variable sub-accounts. Premium taxes may also be deducted. Transactional Fees and Expenses Surrender Charge 6% (as a percentage of Premium withdrawn, if applicable) 1 Excess Transfer Charge 2 $25 Overnight Charge 3 $20 1. A Surrender Charge will apply to certain Surrenders or Withdrawals of Premium, based on the following schedules: Surrender Charge Schedule Full Years Since Paid Premium 0 1 2 3 4 5+ Surrender Charge 6% 5% 4% 3% 2% 0% The charge is deducted proportionally from the Accumulation Value in the variable sub-accounts, or you may request the charge be deducted from the Withdrawal of Premium. Each Premium is subject to its own Surrender Charge schedule lasting 5 full years from the payment date. 2 Per transfer after 12 during a Contract Year (which we refer to as an Excess Transfer, currently nil.) 3. You may choose to have this charge deducted from the amount of a Surrender or Withdrawal you would like sent to you by overnight delivery service. This table describes the recurring fees and expenses that you will pay periodically during the time that you own the Contract, not including variable sub-account fees and expenses. Recurring Fees and Expenses Annual Administrative Charge 4 $40 Separate Account Annual Expenses (as a percentage of Accumulation Value) Mortality & Expense Maximum Current Risk Charge 5 0.75 % 0.75% Asset Based Administrative Charge None None Total Separate Account Annual Expenses 0.75 % 0.75% Minimum Guaranteed Withdrawal Benefit Charge(as a percentage of the MGWB Base) 6 1.90% 1.00% 4. The annual administrative charge is waived if the Accumulation Value or Premiums paid is $100,000 or more when it is deducted. This charge is deducted on your Contract Anniversary, the Annuity Commencement Date, or when you Surrender the Contract. For Contracts issued in New York, the annual administrative charge is $30. 5. This charge is deducted on Business Days as a percentage of and from the Accumulation Value in each variable sub-account. 6. This charge is for the MGWB, which is an included benefit of your annuity. The charge is deducted quarterly from the Accumulation Value in each variable sub-account. The MGWB Base is equal to the Initial Premium on the Contract Date, and is increased dollar-for-dollar for any Additional Premiums permitted during the first Contract Year. The charge can increase upon: an increase to the MGWB Base, the Maximum Annual Withdrawal or MAW percentage, and in the event of any Additional Premiums permitted, subject to the maximum charge. For more information, please see pages 19 and 25. 8 This item shows the minimum and maximum total gross operating expenses charged by the variable sub-accounts that you may pay periodically during the time that you own the Contract. More detail concerning each variable sub-accounts fees and expenses is contained in the prospectus for the relevant underlying investment portfolio. Total Annual Variable Sub-account Gross Operating Expenses Expenses that are deducted from underlying Minimum Maximum investment portfolio assets, including management 0.
